Title: To Benjamin Franklin from Jonathan Williams, Jr., 18 March 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.—
Nantes March 18. 1779
I have received your agreeable Favour of the 8th Instant per Mr Adams, who did me the Favour to send for me immediately— I pressed him very much to accept a Bed at my house, which he declined, I however had the pleasure of his Company to dine with me the Day after his arrival with several Gentlemen of this place. We went together on Sunday to Painbeuf, & passed two agreeable Days in seeing all the River and places on the Borders of it could afford us.— Yesterday morning he set out for Brest.
M de Fontevieux went passenger in the Ship Duchesse de Grammont which arrived at Portsmouth in new England last Summer, I have not heard anything of him since, his Friends may however be sure that (unless some personal accident happened to him) he is in america.
When your leisure will permit I shall be glad of a Line relative to the Complexion of affairs, so far only as is discreet in me to ask, & in you to communicate.
Mr de Montieu now wants me to go in the Franklin Frigate of 36 Guns & to take her & one or two others to my address. I don’t know what to determine, all that know me advise my Stay because (as they seem to think) Congress will order a return of my public affairs.— For my own Part, I have no great expectations, but I want to hear once more from america before I decide.
I have already [torn: written] to you about the general Run of my orders.—
I am ever with the greatest Respect Your dutifull & affectionate Kinsman
Jona Williams J

I have shewn my Letter to Mr Lee (while here) to most of the Americans about to depart. I thought this a duty I owed to my Character, for Lee would otherwise have said that I feared an Examination.

 
Addressed: a monsieur / Monsieur Franklin / Ministre Plenipotentiaire / des Etats Unis—/ en son Hotel a / Passy prés Paris
Notation: Jona Williams Mar. 18. 79—(Prie)
